DETAILED ACTION
The instant application having Application No. 16/514,795 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 9/23/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Walley et al. (US 2009/0180464).

Regarding Claim 1, Walley teaches a method performed by a receiving computing device, the method comprising:
receiving, from a transmitting computing device, a sequenced data input, the sequenced data input including a set of individual values (“The Bluetooth synchronization code 214 may comprise a 64-bits code derived from a Bluetooth device address in a manner which may ensure large Hamming distance between different synchronization codes” – See [0027]; “FIG. 3 is a block diagram that illustrates an exemplary receiver for Bluetooth conditional synchronization, in accordance with an embodiment of the invention. Referring to FIG. 3, there is shown demodulator 302, a puncture block 304, a correlator 306, a comparator 308, and a controller or processor 310” – See [0031]; “The demodulator 302 may be utilized to demodulate a received analog synchronization signal” – See [0032]; A synchronization signal (sequenced data input) is received, wherein the synchronization signal includes a set of individual bits/values);
performing a first puncturing of the sequenced data input, the first puncturing yielding a first punctured data input, the first punctured data input including a first subset of the individual values from the set of individual values (“The puncture block 304 may comprise suitable logic circuitry and/or code that may be enabled to selectively sample a signal. The puncture block 304 may be used to selectively remove some of the received synchronization symbols before processing corresponding packet header and payload” – See [0033]; The synchronization signal is punctured, which yields a punctured data input.  The puncturing removes symbols from the received synchronization signal, which results in the punctured data having a subset of values from the original synchronization signal);
for each respective predetermined data output from a set of predetermined data outputs, calculating a correlation value indicating similarity between the respective predetermined data output and the first punctured data input, yielding a first set of correlation values (“The correlator 306 may correlate the punctured synchronization sequence to a pre-determined reference synchronization sequence provided by the controller or processor 310. Depending on desired performance, the correlator 306 may calculate multiple partial correlations to cover a desired timing uncertainty” – See [0038]; A set of multiple correlation values is calculated);
determining, based on the first set of correlation values, whether the first punctured data input correlates to any predetermined data outputs from the set of predetermined data outputs and in response to determining that the first punctured data input correlates to a first predetermined data output from the set of predetermined data outputs, determining that the sequenced data input corresponds to the first predetermined data output (“The correlator 306 may correlate the punctured synchronization sequence to a pre-determined reference synchronization sequence provided by the controller or processor 310. Depending on desired performance, the correlator 306 may calculate multiple partial correlations to cover a desired timing uncertainty. The output of the correlator 306, which may be the correlation values, may be compared to a threshold value in the comparator 308. The threshold value may be provided by the controller or processor 310. In instances where a threshold value may be exceeded, a signal such as a trigger signal may be used to determine the receive timing and to indicate a success of the synchronization process” – See [0038]; Based on the correlation values being greater than a threshold value, the punctured input is determined to correlate to a reference synchronization signal (predetermined data output).  When it determined that the received synchronization signal (sequenced data input) corresponds to the reference synchronization signal (first predetermined data output), the timing is synchronized).

Regarding Claim 4, Walley teaches the method of Claim 1.  Walley further teaches comparing each correlation value from the first set of correlation values to a first threshold value, yielding a comparison; and determining, based on the comparison, that a first correlation value from the first set “The correlator 306 may correlate the punctured synchronization sequence to a pre-determined reference synchronization sequence provided by the controller or processor 310. Depending on desired performance, the correlator 306 may calculate multiple partial correlations to cover a desired timing uncertainty. The output of the correlator 306, which may be the correlation values, may be compared to a threshold value in the comparator 308. The threshold value may be provided by the controller or processor 310. In instances where a threshold value may be exceeded, a signal such as a trigger signal may be used to determine the receive timing and to indicate a success of the synchronization process” – See [0038]; The multiple correlation values are compared to the first threshold value and determines that at least one of the values exceeds the threshold).

Claims 14 and 20 are rejected based on reasoning similar to Claim 1.
Claim 17 is rejected based on reasoning similar to Claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. (US 2009/0180464) in view of Lee et al. (US 2020/0014483).


However, Lee teaches that the sequenced data input was generated by the transmitting computing device using a binary sequence generator (“FIG. 1 illustrates an exemplary technique for generating a primary synchronization signal (PSS). A PSS sequence can be generated using a binary sequence generator. One example of the binary sequence is a maximum run length sequence (m-sequence), which can be generated using a primitive polynomial” – See [0043]; A synchronization sequence is generated using a binary sequence generator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walley such that the sequenced data input was generated by the transmitting computing device using a binary sequence generator since the use of sequence generators for generating synchronization signals (e.g., maximum length sequences and the like) is well-known in the art.

Claim 15 is rejected based on reasoning similar to Claim 2.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. (US 2009/0180464) in view of Chervyakov et al. (US 2019/0045470).

Regarding Claim 11, Walley teaches the method of Claim 1.  Walley further teaches that the set of predetermined data outputs are data for synchronizing data transmissions from the device (“a synchronization code in a received piconet packet may be punctured and the punctured version of the synchronization code may be used for the synchronization process” – See [0015]; The punctured sequence is used for synchronization).
Walley does not explicitly teach that the transmitting computing device is an Internet of Things (IoT) device.
However, Chervyakov teaches IoT devices transmitting synchronization sequences (“the second SyncRef UE is scheduled to transmit one or more synchronization signals via SLSS and/or PSBCH in a third subframe 208 of the five subframes” – See [0046]; “any of the UEs XS01 and XS02 can comprise an Internet of Things ( IoT) UE, which can comprise a network access layer designed for low-power IoT applications utilizing short-lived UE connections. An IoT UE can utilize technologies such as machine-to-machine (M2M) or machine-type communications (MTC) for exchanging data with an MTC server or device via a public land mobile network (PLMN), Proximity-Based Service (ProSe) or device-to-device (D2D) communication, sensor networks, or IoT networks. The M2M or MTC exchange of data may be a machine-initiated exchange of data. An IoT network describes interconnecting IoT UEs, which may include uniquely identifiable embedded computing devices (within the Internet infrastructure), with short-lived connections. The IoT UEs may execute background applications (e.g., keep-alive messages, status updates, etc.) to facilitate the connections of the IoT network” – See [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walley such that the transmitting computing device is an Internet of Things (IoT) device.  Motivation for doing so would be to enable a UE to act as a synchronization reference for establishing sidelink communications with other UEs in a IoT network (See Chervyakov, [0016] and [0070]).


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. (US 2009/0180464) in view of Kerhuel et al. (US 2020/0196254).

Regarding Claim 12, Walley teaches the method of Claim 1.  Walley does not explicitly teach that the sequenced data input is a gold code sequence. 
However, Kerhuel teaches that the sequenced data input is a gold code sequence (“The PSS 202 typically includes a binary phase shift keying (BPSK) modulated m-sequence of length 127 and the SSS 204 typically includes a BPSK modulated Gold sequence of length 127, and both of which are used for physical layer synchronization as is known in the art, including physical cell identification, downlink synchronization in the time and frequency domains, and acquire time instants for the PBCH channel” – See [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walley such that the sequenced data input is a gold code sequence since they are well-known in the art for use as synchronization signals.

Regarding Claim 13, Walley teaches the method of Claim 1.  Walley does not explicitly teach that the sequenced data input is a maximum length sequence. 
However, Kerhuel teaches that the sequenced data input is a maximum length sequence (“The PSS 202 typically includes a binary phase shift keying (BPSK) modulated m-sequence of length 127 and the SSS 204 typically includes a BPSK modulated Gold sequence of length 127, and both of which are used for physical layer synchronization as is known in the art, including physical cell identification, downlink synchronization in the time and frequency domains, and acquire time instants for the PBCH channel” – See [0021]; The sequence may be an m-sequence (maximum length sequence)).
.

Allowable Subject Matter
Claims 3, 5-10, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478